UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-23999 Manhattan Associates, Inc. (Exact name of registrant as specified in its charter) Georgia (State or other jurisdiction of incorporation or organization ) 58-2373424 (I.R.S. Employer Identification No.) 2300 Windy Ridge Parkway, Tenth Floor Atlanta, Georgia ( Address of principal executive offices ) ( Zip Code ) Registrant’s telephone number, including area code: (770)955-7070 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.01 par value per share The Nasdaq Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesþNo¨ Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.Yes¨Noþ Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler þ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Act).Yes¨Noþ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant as of June30, 2015 was $4,379,735,575, which was calculated based upon a closing sales price of $59.65 per share of the Common Stock as reported by the Nasdaq Global Select Market on the same day. As of January 31, 2016, the Registrant had outstanding 72,998,434 shares of Common Stock. DOCUMENTS INCORPORATED BY REFERENCE The Registrant’s definitive Proxy Statement for the Annual Meeting of Shareholders to be held May12, 2016 is incorporated by reference in PartIII of this Form 10-K to the extent stated herein. MANHATTAN ASSOCIATES, INC. Annual Report on Form 10-K For the Fiscal Year Ended December31, 2015 Table of Contents ItemNumber Item Description PageNumber PARTI Item1 Business 4 Item1A Risk Factors 11 Item1B Unresolved Staff Comments 18 Item2 Properties 19 Item3 Legal Proceedings 19 Item4 Mine Safety Disclosures 19 PARTII Item5 Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 20 Item6 Selected Financial Data 21 Item7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item7A Quantitative and Qualitative Disclosures About Market Risk 35 Item8 Financial Statements and Supplementary Data 36 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 60 Item9A Controls and Procedures 60 Item9B Other Information 60 PARTIII Item10 Directors, Executive Officers and Corporate Governance 61 Item11 Executive Compensation 61 Item12 Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 61 Item13 Certain Relationships and Related Transactions, and Director Independence 61 Item14 Principal Accountant Fees and Services 61 PARTIV Item15 Exhibits, Financial Statement Schedules 62 Signatures 63 Exhibit Index 64 Exhibit 21.1 List of Subsidiaries Exhibit 23.1 Consent of Ernst& Young LLP Exhibit 31.1 Section302 Certification of Principal Executive Officer Exhibit 31.2 Section302 Certification of Principal Financial Officer Exhibit 32 Section906 Certification of CEO and CFO Exhibit 101 2 Forward-Looking Statements Certain statements contained in this filing are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, including but not limited to statements related to expectations about global macroeconomic trends and industry developments, plans for future business development activities, anticipated costs of revenues, product mix and service revenues, research and development and selling, general and administrative activities, and liquidity and capital needs and resources. When used in this Annual Report, the words “may,” “expect,” “forecast,” “anticipate,” “intend,” “plan,” “believe,” “could,” “seek,” “project,” “estimate,” and similar expressions are generally intended to identify forward-looking statements. Undue reliance should not be placed on these forward-looking statements, which reflect opinions only as of the date of this Annual Report. Such forward-looking statements are subject to risks, uncertainties, and other factors that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. Investors are cautioned that forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those contemplated by such forward-looking statements.
